Rule 25 (38 Okla. x, 137 Pac. xi), relative to briefing a case for this court by plaintiff in error, among other things, provides:
"Where a party complains on account of the admission or rejection of testimony, he shall set out in his brief the full substance of the testimony, to the admission or rejection of which he objects, stating specifically his objection thereto. Also, where a party complains of instructions given or refused, he shall set out in totidem verbis in his brief separately the portions to which he objects or may save exceptions."
The brief filed by plaintiff in error in this case fails to comply with either of the provisions of the above-quoted portion of said rule; and, while there are numerous assignments of error, a correct determination of the questions involved cannot be reached without an examination of the evidence and instructions from the record itself. The purpose of the above rule is to require counsel to present such errors in such manner as to render unnecessary an examination of the record in determining the case. See Avants v. Bruner, 39 Okla. 730,136 P. 593; Collier v. Gannon, 40 Okla. 275, 137 P. 1179; St.L.   S. R. Co. v. Shepard, 40 Okla. 589, 139 P. 833; Kelleyv. State, 40 Okla. 355, 138 P. 167.
The appeal will therefore be dismissed.
All the Justices concur. *Page 472